DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received on 10/06/2021 has been considered. It is noted that claims 1-3, 6, 15, 17-19, 21, 23, and 25-27 have been amended. New claims 28-31 has been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 13-18, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titus (US 2010/0299640).
Regarding claims 1, 13-18, and 22-27: Titus discloses a method at a client device comprising: sending a request to a server, the request relating to at least one real world event (see paragraphs [0026]-[0030]); receiving, from the server, a confirmation message comprising information on a plurality of participants of the at least one real world event (see paragraphs [0026]-[0030]); mapping a unique avatar from a plurality of avatars to each participant of the plurality of participants (see paragraphs [0001] and [0020], showing associating an avatar to each particular participant); displaying, on a display of the client device, a representation of a virtual environment including at least one of the plurality of avatars (see 

Regarding claims 2 and 19: Titus discloses wherein the update information comprises the position of each participant (see figure 5; paragraphs [0007], [0015], [0030], and [0031]). 

Regarding claim 3: Titus discloses wherein updating the display comprising moving at least one avatar corresponding to the at least one participant to the position of each avatar’s corresponding participant (see paragraphs [0030] and [0031]). 

Regarding claim 7: Titus discloses further comprising receiving a user selection for an appearance of the plurality of avatars (see paragraphs [0030] and [0031]). 

Regarding claim 8: Titus discloses wherein the at least one real world event is selected from the group comprising a horse race, an election, a football game, a soccer game, a hockey game, a basketball game, a golf tournament, a tennis match, a cricket match, Olympic games, a race, a scavenger hunt, e-sports, Robot Wars, Al robot competitions, virtual Al robot war, a poker tournament, or a flag football game (see paragraph [0001], showing a MMO game/e-sports). 

Regarding claims 9, 10: Titus discloses wherein the virtual environment is a representation of an environment in which the at least one real world event takes place; wherein the virtual environment is a representation of a different environment from an environment in which the at least one real world event takes place (see paragraph [0002]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Titus (US 2010/0299640) in view of Bennett (US 2017/0046921).
Regarding claims 4-6, 20, and 21: Titus discloses the invention substantially as claimed. However, Titus does not explicitly disclose wherein the information on each participant comprises a real name and an identifier for each participant; wherein mapping comprises associating an avatar with each identifier; wherein the update information comprises at least one identifier for the at least one participant.  
In an analogous invention, Bennett teaches wherein the information on each participant comprises a real name and an identifier for each participant; wherein mapping comprises associating an 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Titus’ avatar tracking in a virtual world as taught by Bennett’s gaming device for the purpose of providing mapping and assigning of avatar to actual real world participants, where identification associated with the participants is used to identify the avatars in the virtual world and hence provide tracking information to the users of the system. This yields the expected result of increasing the user’s enjoyment and satisfaction in the virtual world. 

Regarding claims 11-12: Titus discloses the invention substantially as claimed. However, Titus does not explicitly disclose further comprising: displaying, on the display of the client device, a user interface for receiving a user input indicating a bet on the real world event; further comprising: receiving, through the user interface, the user input indicating the bet on the real world event; and transmitting, to the server, information relating to the bet. 
In an analogous invention, Bennett teaches further comprising: displaying, on the display of the client device, a user interface for receiving a user input indicating a bet on the real world event; further comprising: receiving, through the user interface, the user input indicating the bet on the real world event; and transmitting, to the server, information relating to the bet (see paragraph [0048], showing a player making an input to place bets and credits towards game outcome).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Titus’ avatar tracking in a virtual world as taught by Bennett’s gaming device for the purpose of providing the player with an opportunity to place bets on outcome of the game, thereby increasing the player’s chances of winning credits based on placed bets. This yields the expected result of increasing the user’s enjoyment and satisfaction in the virtual world.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach nor disclose “mapping a unique avatar from a plurality of avatars…” the examiner disagrees. The examiner points out that as noted in the office action, paragraph [0020] of Titus explicitly discloses:
“[0020] The virtual world may be inhabited by avatars, which are virtual or symbolic representations of real world participants (hereinafter referred to as participants).  As such, each avatar is typically associated with and controlled by a particular participant.  Avatars may include two-dimensional and/or three-dimensional images.  Through the virtual world, the avatars may interact with other avatars, as well as with virtual objects.  Virtual objects may include virtual representations of real world objects, such as houses, cars, billboards, clothes, packages, and soda cans, as well as fanciful creations, such as a teleportation machine or a flying car.  The avatars and the virtual objects utilized in the virtual world may or may not be animated images. “

This clearly shows the method of a virtual world where avatars are assigned to each player and participant in the virtual world. 
The applicant further argues that the prior art does not teach nor disclose “update message, the update message comprising update information related to each participant of the real world event...” the examiner disagrees. The examiner points out that as noted in the office action, paragraph [0007] of Titus explicitly discloses: 
“[0007] The status of an entity may include a variety of information, such as location, progress, condition, and the like.  Thus, a change in status may refer to a change in location, progress, condition, and the like.  When the status of a real world entity changes, then a corresponding virtual world entity may be updated to reflect the changed status of the real world entity.  Further, when the status of a virtual world entity changes, then a real world process may be dictated according to the changed status of the virtual world entity. “


	Therefore the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715